DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9, 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 28, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008266434 A (Ueda) abstract and machine translation further in view of JP 2009007557 A (Yamauchi) abstract and machine translation.
Ueda discloses a black laser welding polyamide resin composition comprising:
100 pbw polyamide resin (meets Applicant’s polyamide);
 0-100 pbw reinforcing filler;
 0.01-1 pbw colorant comprising phthalocyanine colorant and second colorant such as azo pigments, perinone dyes (meets Applicants’ light transmitting dyes per [0083] and content thereof); and
 other additives inclusive of 0.001 to 1.5 pbw phosphorus antioxidants (meets Applicants’ phosphorus atom source and overlaps content thereof), 1 to 60 pbw of a flame retardant inclusive of halogen-containing flame retardant (meets Applicant’s halogen-containing flame retardant and overlaps content thereof) and antimony oxide (meets Applicant’s antimony oxide and overlaps content thereof)
(e.g., abstract, [0035-0039], [0042], [0047-0048], [0060-0061], examples, claims). Ueda sets forth (Table) various polyamide resin compositions comprising (A) polyamide resin (meets Applicant’s polyamide), (C) colorant comprising phthalocyanine and anthraquinone colorants (meets Applicants’ light transmitting dyes per [0083] and content thereof) and (D) phenolic antioxidant Irganox 1098.  
As to claim 1, Ueda’s exemplified compositions differ therefrom in the absence of a halogen-containing flame retardant, an antimony oxide and a phosphorus atom content.  With respect to the first difference, it is within the scope of Ueda’s inventive disclosure [0060-0061], and obvious to one having ordinary skill in the art, to use up to 10 wt.% halogenated flame retardant and up to 5 wt.% antimony oxide as a flame retardant combination for their expected additive effect in accordance with the desired flame retardancy. This is particularly so, given that halogenated flame retardants in combination with antimony oxide flame retardant aids are commonly used in polyamide compositions suitable for laser welding per Yamauchi.  Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.  With respect to the second difference, given that Ueda clearly discloses phosphorus antioxidants as viable alternatives to the exemplified phenolic antioxidant [0047-0048], it would have been obvious to one having ordinary skill in the art to use a phosphorus antioxidant, in an amount of e.g., 0.001 pbw, in place of the exemplified Irganox 1098 (meets Applicants’ phosphorus atom source and content thereof) with the reasonable expectation of success. The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.                                                                                                                                                                                                          	As to claims 2-4 and 16, Ueda exemplifies semi-aromatic PA 6I/6T and PA MXD6.
	As to claims 5, 6 and 17 and 18, Ueda discloses brominated flame retardants such as brominated polystyrene resins.
	As to claims 7 and 19, Ueda discloses antimony trioxide.
As to product-by-process claims 8 and 20, it is not seen that the patentability of the composition depends on how the phosphorus atom is derived. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 227 USPQ 964.  In any event, Ueda discloses phosphite-based antioxidants.
As to claims 11 and 12, inasmuch as Ueda’s above-modified compositions meet the presently claimed composition, both in terms of the types of materials added and their contents, it is reasonably believed that they would necessarily possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). 
As to claim 15, Ueda discloses molded products.
Response to Arguments
Applicant’s arguments and amendments filed August 15, 2022 have been fully considered and are persuasive.  The 35 USC 112 and 35 USC 102/103 rejections over US 2012/0172512 (Ishii) have been withdrawn. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765